 In theMatter of REPuBLIc STEEL CORPORATIONand RAIMVND #121 &SPAULDING #556, INTERNATIONALUNIONOF MINE,MILL&SMELTERWORKERSCase No. 8-3196SUPPLEMENTAL DECISIONORDER VACATING DIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVES -January 6,1944'On November 29, 1941, the Board issued a Decision and Directionof ,Election in the above-entitled proceeding.'Subsequently, onDecember 8, 1941, Alabama Ore Conditioning Workers, Inc., one ofthe parties to the proceeding, notified the Regional Director in writingthat it had no further interest in the proceeding, and did not desireto appear on the ballot.On December 18, 1941, the Company,Raimund #121 & Spaulding #556, International Union of Mine, Mill& Smelter Workers, affiliated with the Congress of Industrial Organ-izations,herein jointly called the Union, and the Regional Directorof the Board entered into a "STIPULATION FOR CERTIFICATIONOF REPRE-SENTATIVESUPON PAY ROLL CHECK."The stipulation stated that on or about December 11, 1941, repre-sentatives of the Union and representatives of the Company agreedthat the question concerning representation in this proceeding couldbest be decided by the conduct of a pay-roll check, and that an exam-ination of the pay-roll records of the Company, made under thesupervision of the Regional Director on December, 11, 1941, showed thatthere were 841 employees in the unit found to be appropriate in theBoard's Decision and Direction of Election, and that of these 841employees, 705 had authorized the Union to represent them for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.Both theCompany and the Union expressly waived their rights to an electionand agreed that the election as directed by the Board's Decision137 N.L. R. B. 173.38 N. L. R. B., No. 11.43 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Direction of Election,dated November 29, 1941, need not be held.The parties further agreed that on the basis of the stipulation andthe pay-roll check,the Board may issue an order amendingor modify-ing its Decision and Direction of Election and may issue its Decisionand Certification of Representatives certifying the Union as the exclu-sive representative of all employees in the appropriate unit for thepurposes of collective bargainingwithrespect to rates ofpay, wages,hours of employment,and other conditions of employment.In view of the stipulation,we shall vacate our Directionof Electionand, upon the basis of the pay-roll check described in the stipulation,will certify the Union as the exclusive bargaining representative of theemployees in the appropriate unit.ORDERIT Is HERESY ORDEREDthat the Direction of Election in the above-entitled proceeding, dated November 29, 1941, be, and it hereby is,vacated.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct,IT ISHEREBY CERTIFIEDthat Raimund #121 & Spaulding #556,International Union of Mine, Mill & Smelter Workers, affiliated withthe Congress of Industrial Organizations, has been designated and.selected by a majority of all employees of the Raimund and Spauldingmines and of the Spaulding ore concentration mill of Republic SteelCorporation, Cleveland, Ohio, excluding supervisory and clericalemployees, as their representative for the purposes of collective bar-gaining, and pursuant to the provisions of Section9 (a) ofthe Act,Raimund #121 & Spaulding #556, International Union of Mine, Mill& Smelter Workers, affiliated with the Congress of Industrial Organi-zations, isthe exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.